COCHRAN, District Judge.
This case is exactly like that of A. J. Preston v. Sturgis Milling Company, 183 Fed. 1, in which an opinion has been handed down simultaneously herewith, except that it concerns another taxing district of Union county, to wit, the Eindle Mills district, and the amount in controversy is less than $2,000. *20The amount of the tax sought to be collected by the enforcement of the lien created) by section 25 of the act referred to in the other opinion (Sess. Acts 1869-70, c. 366) is $1,478.40. The appellee raised the question of jurisdiction in the lower court by demurrer to the bill, which was overruled and the jurisdiction sustained. We think this holding was sound. The object of the suit was to enforce payment of the tax in order to obtain satisfaction to that extent of the judgment theretofore rendered by the lower court on its law side. Though the bill was in form original, it was ancillary in its character, and hence the court had jurisdiction irrespective of the amount in controversy. Riggs v. Johnson, 6 Wall. 166-187, 18 L. Ed. 768; Pacific R. R. of Mo. v. Missouri Pacific R. R. Co., 111 U. S. 505-522, 4 Sup. Ct. 583, 28 L. Ed. 498; Root v. Woolworth, 150 U. S. 401, 14 Sup..Ct. 136, 37 L. Ed. 1123; Central Nat. Bank v. Stevens, 169 U. S. 464, 18 Sup. Ct. 403, 42 L. Ed. 807; Phelps v. Mutual Reserve Fund Life Ass’n, 112 Fed. 453, 50 C. C. A. 339, 61 L. R. A. 717; Hatcher v. Hendrie, etc., Co., 133 Fed. 267, 68 C. C. A. 19; Brun v. Mann, 151 Fed. 145-150, 80 C. C. A. 513, 12 L. R. A. (N. S.) 154.
The other questions in this case are covered by the opinion in the other case.
The decree of the lower court is affirmed.